Bell, J.
A judgment granting or refusing a motion to open a default is not a final judgment, nor is a judgment sustaining or overruling a demurrer to such a motion. Bell v. Stewart, 116 Ga. 714 (43 S. E. 70); *808Farmers & Merchants Bank v. Pirkle, 9 Ga. App. 583 (1) (71 S. E. 946); Civil Code (1910), § 6138. The bill of exceptions contains no assignment of error upon any final judgment, and does not even show that any trial was ever had after the entry of default was opened. It is prematurely brought and this court is jurisdietionally unable to entertain it. The motion to dismiss is therefore sustained.
Decided March 13, 1924.
Motion to set aside default entry; from city court of Decatur— Judge Daley. September 29, 1923.
Jaclcson & Moore, for .plaintiff.
Chambers, Dickey •& Ciiambers, for defendant.

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.